MURNAGHAN, Circuit Judge,
concurring:
I join the Court’s opinion and write separately only to emphasize my understanding that our preemption analysis of plaintiffs’ claim for monetary, damages is consistent with our preemption analysis of their claim for injunctive relief, as required by a long line of Supreme Court decisions.
As to injunctive relief, we hold that the plaintiffs’ claim is preempted only to the extent that it may actually conflict with the EPA’s Consent Order and only while that Order remains in effect. The Order, which the EPA entered pursuant to a federal statute, requires Texaco to take certain clean-up measures. Invoking Virginia’s common law of nuisance and trespass, the plaintiffs seek a court order requiring Texaco to take different or additional clean-up measures. Because it apparently would be impossible for Texaco to comply with both orders, we hold that, so long as the (federal-law) Consent Order remains in effect, it preempts the (state-law) injunctive order that plaintiffs have requested.
A long line of Supreme Court decisions requires us to apply the same preemption analysis to plaintiffs’ claim for damages. In International Paper Co. v. Ouellette, 479 U.S. 481, 107 S.Ct. 805, 93 L.Ed.2d 883 (1987), the Court expressly refused to hold that a federal environmental statute preempted some state-law remedies but not others. See id. at 498 n. 19, 107 S.Ct. at 814 n. 19 (recognizing that the availability of compensatory relief may have the same effect on a polluter as direct regulation, and explaining that a state-law compensatory damages action for nuisance was preempted because (1) a state-law injunctive suit for nuisance was preempted and (2) there was no evidence that Congress intended to “split” the remedies for preemption purposes when it enacted the- environmental statute) (citing Silkwood v. Kerr-McGee Corp., 464 U.S. 238, 255, 104 S.Ct. 615, 625, 78 L.Ed.2d 443 (1984)).*
*1419In the present case, I join the Court’s opinion on the understanding that we would not allow the plaintiffs to gain indirectly, through the threat of monetary damages, what we have expressly prevented them from gaining directly through an injunction — mandatory clean-up measures that are incompatible with those already approved by the EPA. As with injunctive relief, the plaintiffs’ claim for damages is preempted only to the extent that those damages arise from conduct regulated by the EPA’s Consent Order.

 As Justice Frankfurter explained nearly thirly-five years ago, "regulation can be as effectively exerted through an award of damages as through some form of preventive relief. The obligation to pay compensation can be, indeed is designed to be, a potent method of governing conduct and controlling policy." San Diego Bldg. Trades Council v. Garmon, 359 U.S. 236, 247, 79 S.Ct. 773, 781, 3 L.Ed.2d 775 (1959); accord Cipollone v. Liggett Group, Inc., - U.S. -, -, 112 S.Ct. 2608, 2620, 120 L.Ed.2d 407 (1992) (plurality opinion) (quoting Garmon). State efforts to redress private wrongs and to grant compensation for past harm cannot be exerted to regulate activities that are also subject to conflicting federal regulation. Thus, common-law damages actions are preempted to the same extent as common-law injunctive suits. See Garmon, 359 U.S. at 247, 79 S.Ct. at 781; cf. Chicago & N.W. Transp. Co. v. Kalo Brick & Tile Co., 450 U.S. 311, 317-32, 101 S.Ct. 1124, 1130-37, 67 L.Ed.2d 258 (1981) (holding preempted a state common-law claim that would have allowed recovery of damages in tort for abandonment of a rail line when that abandonment had been ap*1419proved by the Interstate Commerce Commission); Sears, Roebuck & Co. v. Stiffel Co., 376 U.S. 225, 231, 84 S.Ct. 784, 789, 11 L.Ed.2d 661 (1964) (holding that a state may not, through a common-law damage claim for unfair competition, enforce a state standard "that clashes with the objectives of the federal patent laws").